Citation Nr: 0612137	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee as secondary to service connected right knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION


The veteran had active duty from October 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In March 2005, a 
hearing was held before the undersigned and, in June 2005, 
the appeal was remanded for further development.  At that 
time, the veteran clarified that his appeal was limited to 
the theory of secondary service connection.


FINDING OF FACT

A left knee disability is not causally related to the 
veteran's service-connected right knee disability. 


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current left knee disability is 
caused by and/or aggravated by his service connected right 
knee disability.  He is service connected for right knee 
disability, currently evaluated as 20 percent disabling due 
to recurrent subluxation or instability that is moderate, and 
10 percent disabling due to degenerative arthritis with 
painful but non-compensable limitation of motion.  

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (CAVC) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran is service connected for instability of the right 
knee and degenerative arthritis of the right knee.  The issue 
is, therefore, whether the veteran's current left knee 
disability was either caused or aggravated by his service-
connected right knee disabilities.  There is no opinion 
contained in the veteran's private clinic records indicating 
that he manifests additional impairment of the left knee due 
to his service connected right knee disability.  The February 
2003 VA examiner, upon examination of the veteran and review 
of the claims folder, opined that it was "less likely than 
not that the left knee is related to the [service-connected] 
right knee disability."  Additionally, a record from G. 
Moore, M.D., dated in June 2003, noted that the veteran 
injured his left knee while starting a lawn mower in October 
2002.

The only evidence in support of the claim consists of the 
veteran's lay statements and a medical treatise article 
entitled "Clinical Assessment of Human Gait."  This article 
describes eight subphases of gait and four divisions for 
functional gait assessment.  It further describes a 
pathological gait as an altered gait due to factors such as 
deformity, muscle weakness, impaired motor control and/or 
pain resulting in functional compensations to other body 
parts.  The article postulates that alteration of the 
external rotary pathway (ERD) and internal rotary pathway 
(IRD) may predispose the knee joint to compensatory forces 
resulting in additional disability.  This article described 
that the evaluation for pathomechanical deformities required 
a systemic approach involving patient history, 
muscle/neurologic evaluation, static alignment, angulation 
measurement, dynamic alignment and a 
pathological/pathomechanical conclusion.

The veteran's well-intentioned beliefs, in and of themselves, 
holds no probative value as he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The medical treatise 
holds some probative value with respect to the subject matter 
at hand.  38 C.F.R. § 3.159(a)(1) (2005).  However, this 
article is of limited probative value as it does speak in 
generic terms and does not address the specific facts of this 
case.  See generally Mattern v. West, 12 Vet. App. 222, 228 
(1999).; Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998).  While the possibility of a 
compensatory disability to the left knee is supported by the 
medical literature, a medical examiner concluded that there 
has been no compensatory disability to the left knee based 
upon the specific facts of this case.  The Board, therefore, 
finds that the VA medical opinion holds substantially more 
probative value than the medical treatise document.

As such, the Board finds that the preponderance of the 
evidence is against finding that the veteran's current left 
knee disability is due to or the result of the veteran's 
service-connected right knee disability.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A preadjudicatory October 2002 letter informed the veteran of 
the relative duties on the part of himself and VA in 
developing his claim.  This letter included sections entitled 
"What Information Or Evidence Do We Need From You," "What 
Can You Do To Help With Your Claim," "When And Where Do You 
Send The Information Or Evidence," and "Do You Have 
Questions Or Need Assistance."  The letter initially cited 
the criteria for direct service connection.  In response, the 
veteran authorized the RO to obtain private clinic records on 
his behalf, and he attended a VA examination that, based upon 
review of the claims folder and examination of the veteran, 
concluded that no causal relationship existed between left 
and right knee disabilities.  

Thereafter, the veteran voiced his disagreement with the RO's 
March 2003 rating decision and this appeal ensued.  The March 
2003 rating decision, as well as the Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC) provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The December 
2003 SOC cited the language of 38 C.F.R. § 3.159 in its 
entirety.  The veteran responded by providing testimony in 
support of his claim, and a medical treatise document 
specifically related to the dispositive issue on appeal - the 
medical causal relationship between the non-service connected 
left knee disability and the service connected right knee 
disability.  During his hearing in March 2005, the veteran 
was advised of his right to seek opinion directly from his 
private examiners as a means to substantiate his claim.  See 
Board Hearing Transcript dated March 15, 2005, p. 16.  The 
case was then remanded for readjudication.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

Clearly, the veteran was not provided a single notice 
satisfying the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 prior to the initial adjudication of the claim.  It 
is also clear, however, that the veteran has evidenced his 
understanding of VA's claims process, the information needed, 
and the party responsible for providing such evidence.  As 
indicated above, he authorized VA to obtain private medical 
records on his behalf and submitted a medical treatise 
document speaking to the dispositive issue in this case.  He 
has a representative that has not alleged any notice 
deficiencies and, in a statement received July 2005, the 
veteran indicated that he had stated his case completely.  He 
has been specifically advised of his right to obtain private 
medical opinion to substantiate his claim.  There is no 
indication that any aspect of the notice compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Therefore, the Board finds that 
any notice and/or timing deficiency has resulted in harmless 
error as it is clear from the record that the veteran 
understands the developmental duties with respect to the 
dispositive issue in this case.

Any further notice to the veteran would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  The veteran's service 
medical records are associated with the claims folder, and VA 
obtained all private medical records that the veteran both 
identified and authorized VA to obtain on his behalf.  The 
veteran has not indicated that he has any additional evidence 
to submit.  VA also obtained medical opinion as necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
The examination report obtained, dated February 2003, 
included examination of the veteran and review of the claims 
folder and an opinion directly addressing the dispositive 
issue on appeal.  The veteran's representative has argued 
that the examination report is inadequate for rating purposes 
and requires remand to consider the medical treatise 
document.  The examination report includes an extensive 
review of history as well as examination considering factors 
such as pain, weakness, stiffness, swelling, heat, redness, 
instability, give-way, fatigability, lack of endurance, 
flare-ups of disability, etc., in arriving at the opinion.  
The Board, therefore, finds that the examination report is 
adequate for rating purposes.  The evidence and information 
of record, in its totality, provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2005).  There is no reasonable 
possibility that any further assistance to the appellant 
would be capable of substantiating his claim.

In light of the Board's denial of the veteran's service 
connection claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


ORDER

Entitlement to service connection for arthritis of the left 
knee as secondary to service connected right knee disability 
is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


